FILED
                                                                                                     COURT OF APPEALS
                                                                                                            DIVISION II
                                                                                                   2015 MAR    31   AM 8: 38




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                     DIVISION II

    In the Matter   of   the Personal Restraint Petition                            No. 46403 -9 -II
    of



           AARON DAVID ADAMS,


                                         Petitioner.


                                                                             UNPUBLISHED OPINION




          BJORGEN, A.C. J. —             Aaron D. Adams seeks relief from personal restraint imposed


following    his 2009      convictions of    first   and second   degree    child molestation.     He claims that his


restraint is unlawful because several of the terms and conditions of his community custody are

unlawful. Specifically, he challenges conditions prohibiting him from consuming alcohol or drugs,

using the internet, purchasing, consuming, or possessing alcohol, requiring plethysmograph testing

when ordered to do so, not possessing or perusing pornography, and avoiding bars, taverns,

casinos, and cocktail lounges. 1 We strike the pornography condition and remand for resentencing

on that condition alone.




1
    Petitioner has   withdrawn     his   challenge   to the   condition   restricting his   contact with   his daughter.
No. 46403 -9 -II



        RCW 10. 73. 090( 1) limits          collateral attacks     to    one year   following finality.   Petitioner' s


judgment     and sentence     became final      on   March 19, 2009. RCW 10. 73. 090( 3).        He filed the present


petition in the superior court as a CrR 7. 8 motion on April 23, 2014, well over a year following

finality. Thus, his claims are subject to this time bar unless he can rely on an exception in RCW

10. 73. 100 or show that his judgment and sentence is invalid on its face or was rendered by a court

without jurisdiction. RCW 10. 73. 090. Petitioner claims that his judgment and sentence is invalid


on its face.2

           A judgment and sentence is invalid on its face if it evinces the invalidity without further

elaboration.       See In Re Pers. Restraint of Goodwin, 146 Wn.2d 861, 866, 50 P. 3d 618 ( 2002). The


phrase " on     its face" includes the documents             signed as part of a plea agreement.       Goodwin, 146


Wn.2d at 866 n.2 ( citing In re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 354, 5 P. 3d 1240

 2000); In    re   Pers. Restraint of Thompson, 141 Wn.2d 712, 719, 10 P. 3d 380 ( 2000)). If petitioner


must rely on external documents to show facial invalidity, then the judgment and sentence is not

facially   invalid. In   re   Pers. Restraint of Coats, 173 Wn.2d 123, 140, 267 P. 3d 324 ( 2011) (             courts




consider charging documents, verdicts, and plea statements but not jury instructions, trial motions,

or other documents related to the fairness of the trial).


           This exemption, however, only allows challenges to the facially invalid defect in the

judgment      and sentence;     it does   not   bring   up   otherwise   untimely   claims.   In re Pers. Restraint of

Adams, 178 Wn.2d 417, 424 -25, 309 P. 3d 451 ( 2013).                   Only petitioner' s challenge to the condition




2 Petitioner suggests that RCW 10. 73. 100( 5) applies, but it does not because the superior court
clearly had subject matter jurisdiction. In re Pers. Restraint of Vehlewald, 92 Wn. App. 197, 201-
02, 963 P. 2d 903 ( 1998) (       that the sentencing court interpreted the law incorrectly does not mean
that it lacked subject matter jurisdiction).
                                                               2
No. 46403 -9 -II



that he not possess or peruse pornographic material is facially invalid because it delegates the

definition of pornography to his therapist and /or community corrections officer. See State v. Bahl,

164 Wn.2d 739, 758, 193 P. 3d 678 ( 2008) (          delegating   the   definition "   pornographic"   to the



community    corrections officers makes   the   condition   unconstitutionally   vague).   None of the other


conditions he complains of consist of defects evident on the face of the judgment and sentence as


they are not apparent from the judgment and sentence itself or the documents he signed as part of

the plea agreement.



        We remand to the superior court to correct condition 22 of the community custody

conditions of his judgment and sentence. All other claims are denied as time barred.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06.040,


it is so ordered.




 We concur:




                                                     3